Citation Nr: 1637017	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-06 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from April 2003 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for TBI and assigned a noncompensable rating, effective as of November 17, 2008.  A subsequent February 2011 rating decision increased the Veteran's disability evaluation to 10 percent, effective November 17, 2008.

In August 2015, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2015, the Board remanded the above claim to have the veteran examined in connection with his claim for a higher initial rating for his service-connected TBI.  The Board noted that the Veteran was last afforded a VA examination in August 2011 to determine the level of severity of his TBI and that based on the evidence of record, a current examination was warranted.  

The record reflects that the AOJ scheduled an examination for the Veteran on January 27, 2016, but the Veteran's wife cancelled the appointment on that day due to an ice storm which made travel difficult.  The examination was rescheduled for February 2, 2016, however, the Veteran's wife once again noted that the travel conditions were not safe for them to travel.  The Veteran did not report for the February 2016 examination.  

In light of the inclement weather during the months of January and February and the Veteran's inability to report for an examination during those months, the Board finds that he should once again be afforded the opportunity to report for an examination to evaluate the current nature of severity of his service-connected TBI.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination before an appropriate physician(s) to determine the current level of severity of his service-connected TBI.  This examination should be scheduled as soon as possible to prevent the possibility of further inclement weather, particularly during the winter months.  

The Veteran's claims file and a copy of this remand must be made available for review by the examiner and the examination report must reflect that these items were reviewed.  The Veteran may require scheduling of multiple special examinations by appropriate examiners to examine each area of dysfunction (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) that may have resulted from his in-service head injury.

The examiner should clearly identify any (and all) TBI residual disability entities, pathology, and manifestations. If any symptoms or pathology that could potentially be found to be residuals of a TBI are attributed (instead) to a separate co-existing disability (either service-connected or nonservice-connected), there should be an explanation for the record as to why such symptom/pathology is attributed to the co-existing disability, and not to the service-connected TBI.  If any symptoms/pathology noted may be related either to the service-connected TBI or to a separate co-existing disability (and cannot be dissociated from either) such should also be noted for the record, with explanation.  The examiner is asked to specifically address all of the Veteran's complaints and reports of various symptoms and impairment (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) he believes result from the service-connected TBI.

The examiner should also comment on the effect of the Veteran's TBI residuals on his daily life and any potential employment.

The examiner must explain the rationale for all opinions. 

2.  After completing the above, and any other development as may be indicated, the AOJ should readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




